Case 3:18-cv-01465-TJC-JBT Document 95 Filed 09/17/20 Page 1 of 2 PageID 2522




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   UNITED SPECIALTY
   INSURANCE COMPANY,

         Plaintiff,

   v.                                            Case No. 3:18-cv-1465-J-32JBT

   TZADIK ACQUISITIONS, LLC,
   TZADIK MANAGEMENT GROUP,
   LLC, TZADIK MANAGEMENT
   GROUP 2, LLC, TZADIK
   PROPERTIES, LLC, JAMES
   RIVER INSURANCE COMPANY,
   WILLA KIMBLE, As Personal
   Representative of the Estate of
   Alfred Lance, III, and COMMERCE
   AND INDUSTRY INSURANCE
   COMPANY,

         Defendants.



                             FINAL JUDGMENT

         For the reasons stated in the Court’s Order of September 14,

   2020 (Doc. 94):

         1.    Final Declaratory Judgment is hereby entered in favor of Plaintiff

   United Specialty Insurance Company (“United”) and against Defendants

   Tzadik Acquisitions, LLC, Tzadik        Management Group, LLC, Tzadik

   Management Group 2, LLC, and Tzadik Properties, LLC (collectively, “Tzadik”)
Case 3:18-cv-01465-TJC-JBT Document 95 Filed 09/17/20 Page 2 of 2 PageID 2523




   on Count I of the Complaint for Declaratory Judgment (Doc. 1). United has no

   duty to defend or indemnify Tzadik under Policy No. DCH00047-00 in the

   Underlying Action, Kimble v. Tzadik Acquisitions, LLC, et al., Case No. 16-

   2017-CA-06741, in the Circuit Court of the Fourth Judicial Circuit in and for

   Duval County.

         2.    Final Judgment is hereby entered in favor of Counterclaim

   Defendant United and against Counterclaim Plaintiffs Tzadik on Count I of

   Tzadik’s Counterclaim (Doc. 30).

         3.    Count II of United’s Complaint for Declaratory Judgment (Doc. 1)

   and Count II of Tzadik’s Counterclaim (Doc. 30) are dismissed as MOOT.

         DONE AND ORDERED in Jacksonville, Florida the 17th day of

   September, 2020.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge

   tnm
   Copies:

   Counsel of record




                                         2
